DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10, 2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-15 remain rejected under 35 U.S.C. 103 as being unpatentable over Rached, US 2011/0219791 A1. The Rached reference discloses compositions comprising 2,3,3,3-tetrafluoropropane (1234yf), difluoromethane and at least one hydrocarbon selected from propane, propene and ethylene (abstract). The compositions are suitable for refrigeration, air conditioning and heating. The preferred hydrocarbon is propane [0012]. Various additives are disclosed at [0020]+. Compositions according to the invention contain 5-80% by weight of 1234yf, 5-45% of difluoromethane and 2-50% . 
It would have been obvious at the time the invention was made to make such a composition, because this reference teaches that all of the ingredients recited by applicants are suitable for inclusion in a refrigerant composition. The person of ordinary skill in the refrigeration art would expect the recited compositions to have properties similar to those compositions which are exemplified, absent a showing to the contrary.
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed Cir. 1990).

Response to Arguments
Applicant's arguments filed February 10, 2021 have been fully considered but they are not persuasive. The data in the declaration of Dr. Sarah Kim have been carefully reviewed, but they are not persuasive of unexpected results. While the recited percentages are fairly narrow, Dr. Kim has submitted only one inventive example in support of the entire range. At the same time, claim 7 recites 18 different compositions within the recited range. In addition, the inventive composition does not behave that differently from the comparative compositions. Flame angle and LFL values are quite similar to those of comparative example #2. While Dr. Kim’s expertise clearly exceeds that of the examiner, similar results are evidence of obviousness. Further explanation and additional data might prove useful. 
Applicant’s additional arguments are not persuasive. Applicant has reiterated what is disclosed in the reference and has provided a table of examples from the reference. While none of the examples fall within the recited percentages, the rejection was made for obviousness, not anticipation. Applicant’s percentages do fall within the range disclosed as preferable, which is clear evidence of obviousness in the absence of persuasive evidence of unexpected results. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on 

The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761